DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 and November 6, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. EP 2712066 to Keeney et al. (enclosed with applicant’s IDS filed on 11/6/2020) in view of Chinese Patent No. CN102791505 to Makino et al. (machine translation of patent enclosed with this action).
Regarding claims 1, 7 and 17 the Keeney patent teaches an axle assembly having an electric motor module 10’, a differential carrier that rotatably supports a differential and a cover 104” (see paragraph 0017 and see Fig. 4).  
However, the Keeney patent lacks a specific teaching of a terminal box.

See Fig. 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Keeney patent to have the terminal box, cover and clamp as taught by the Makino patent as it would have been combining known prior art elements using known methods to provide the predictable result of having a way to power the electric motor and protect the cables.

Regarding claim 15, a phase block clamp (the opening that cable 84 goes through in Fig. 5 of Makino) is disposed in the opening and extends continuously around and contacts the phase cable.  See Fig. 5 of Makino.
Regarding claim 18, a rotor of the electric motor module is rotatable about a first axis and the cover is disposed substantially perpendicular to the first axis.  See Fig. 5 of Keeney.
Regarding claim 19, at least a portion of the terminal box cover is disposed further from. the first axis than the electric motor module. See Fig. 1 of Makino.
Allowable Subject Matter
Claims 2-6, 8-11, 13, 14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chinese Patent No. CN102075050 to Guo et al. teaches a motor with a circuit board on the outside.
European Patent No. WO2018/181238 to Taikou et al. teaches a connection box.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655